IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 42560

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 569
                                                )
       Plaintiff-Respondent,                    )   Filed: July 29, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
WILLIAM FLOYD MARTIN,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for sexual battery of a minor child sixteen or
       seventeen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       William Floyd Martin pled guilty to sexual battery of a minor child sixteen or seventeen
years of age. I.C. § 18-1508(1)(a). In exchange for his guilty plea, additional charges were
dismissed.   The district court sentenced Martin to a unified term of twenty years, with a
minimum period of confinement of five years. Martin filed an I.C.R 35 motion, which the
district court denied. Martin appeals.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Martin’s judgment of conviction and sentence are affirmed.




                                                   2